DETAILED ACTION
This is the first office action regarding application number 17,047682, filed on 10/14/2020, which is a 371 of PCT/JP2018/016026, filed April 18, 2018. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
An irradiation control means  in claim 1, which is interpreted as a computer as described in paragraph [23] of the original disclosure, or equivalents thereof.
Driving source in claim 1, which is interpreted as a motor as described in paragraph [19] of the original disclosure, or equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites  “a laser beam” and “a femtosecond pulse laser beam”. Claim 1 further recites “the laser beam”. It is not clear if “the laser beam” is referring to “a laser beam” or “a femtosecond pulse laser beam”.
Claims 2-4 are rejected based on their dependency on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable.
Claim(s) 1-2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donard et al., FR 2883977 (hereafter Donard)  as evidenced by elm-chan.org/works/vlp/report_e.html, 2006 (hereafter X-Y scanner) and further in view of  Takahashi et al., US 10175684 (hereafter Takahashi).
Regarding claim 1,
“ A laser ablation device comprising: a laser light source configured to output a laser beam for ablating a sample housed in a cell, wherein the laser light source outputs a femtosecond pulse laser beam having a pulse width of a femtosecond order;” (Donard teaches in abstract a laser machine that “has an ablation enclosure (1) with a sample holder (5) holding a sample (6) with a surface (7) to be analyzed. A laser ablation unit (9) with a femtosecond laser source reflects a laser beam (10) on the surface to strip an ablation zone for producing ablated units to be analyzed.” Here ablation enclosure corresponds to cell.)

    PNG
    media_image1.png
    491
    740
    media_image1.png
    Greyscale

Fig. 3 of Donard teaches a laser device with ICPMS
“an optical system configured to reflect the laser beam from the laser light source toward the sample, wherein the optical system comprises: a first mirror rotatable about a first axis; a second mirror rotatable about a second axis which is different from the first axis; a first driving source configured to rotate the first mirror about the first axis; and a second driving source configured to rotate the second mirror about the second axis; wherein the laser beam from the laser light source is reflected by the first mirror, and the laser beam reflected by the first mirror is reflected by the second mirror toward an analysis position of the sample;” ( The limitation “a first mirror rotatable about a first axis; a second mirror rotatable about a second axis which is different from the first axis; a first driving source configured to rotate the first mirror about the first axis; and a second driving source configured to rotate the second mirror about the second axis; wherein the laser beam from the laser light source is reflected by the first mirror, and the laser beam reflected by the first mirror is reflected by the second mirror toward an analysis position of the sample” describes a two mirror galvano scanner as evidenced by X-Y scanner below.

    PNG
    media_image2.png
    319
    1355
    media_image2.png
    Greyscale

Screenshot of X-Y scanner teaches galvano scanner
Donard teaches a laser beam displacement unit 18 that corresponds to the optical system in the instant claim. Page 10, paragraph 1 teaches “The integration of a means for moving the laser beam 18 of the galvanometric scanner type in the optical path of the laser beam 10 makes it possible to move the beam 10 (at the microscopic scale of the analysis) very rapidly.” 

    PNG
    media_image3.png
    509
    588
    media_image3.png
    Greyscale

Fig. 6 of Donard teaches laser ablation of samples for analysis
Donard does not explicitly teach a two-axis galvano scanner and a controller to control it. 
Takahashi teaches a laser irradiation device with galvano scanners wherein controller controls the irradiation point. Thus Takahashi is solving the same problem of controlling the irradiation point as in the instant claim. 
Takahashi teaches in column 4, lines 1-10 “FIG. 2 illustrates the schematic configuration of the galvano-scanner provided in the laser irradiation device 12. The galvano-scanner includes a pair of reflective mirrors 22X and 22Y arranged in the optical path of a laser beam L emitted from a laser source 21 via a focusing lens (not illustrated), and motors 23X and 23Y that rotate the reflective mirrors 22X and 22Y, respectively, to desired angles. The reflective mirrors 22X and 22Y are also called galvano-mirrors.”)

    PNG
    media_image4.png
    361
    510
    media_image4.png
    Greyscale

Fig. 2 of Takahashi teaches a galvano scanner
 “and an irradiation control means configured to control the first driving source and the second driving source based on a coordinate position on two dimensions of the analysis position of the sample to change reflection angles of the first mirror and the second mirror, such that the analysis position is irradiated with the laser beam.” ( Takahashi teaches in column 4, lines 28-35 “the laser beam L can be shifted for scanning, while setting an irradiation position of the laser beam L in the orthogonal X and Y directions along the surface of the workpiece W, by using the motors 23X and 23Y to rotationally drive the reflective mirrors 22X and 22Y to desired angles at every predetermined period, respectively.” Fig. 3 teaches laser irradiation device controller and robot controller 13. Column 8, lines 1-2 teaches that the controllers are configured by computer system. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to replace the galvano scanner in Donard with  the two axes scanner as taught by Takahashi. One of ordinary skill in the art would have been motivated to do so because a galvano scanner “irradiates the workpiece W with a laser beam supplied from the laser oscillator 15 and changes the position of irradiation (i.e., the irradiation point) of the laser beam on the surface of the workpiece W as desired” as taught in column 3, lines 23-28 in Takahashi.)

    PNG
    media_image5.png
    752
    585
    media_image5.png
    Greyscale

Fig. 3 of Takahashi teaches controller for galvano scanner 
Regarding claim 2,
“ The laser ablation device according to claim 1, wherein, when mixing and analyzing the sample at a plurality of analysis positions, an interval between the laser beams irradiated to the sample is set to a predetermined low frequency, and when analyzing each of the plurality of analysis positions individually, the interval between the laser beams irradiated to the sample is set to a predetermined high frequency.” (The claim is interpreted as the frequency of the laser beam is variable as described in paragraph [28] of the original disclosure “The laser beam output interval control means C2 controls an output interval (frequency) between the femtosecond laser beams 22a according to the analysis mode. In Embodiment 1, when the integration analysis mode and the mixing analysis mode are selected, the femtosecond laser beam 22a is output at a high speed (high frequency, 1000 Hz), and when the elemental imaging analysis mode or the quantitative analysis mode is selected, the femtosecond laser beam 22a is output at a low speed (low frequency, 10 to 500 Hz).” 
Page 9, paragraph 2 of Donard teaches “The laser ablation means 9 may comprise a femtosecond NdYAG type laser source generating pulses of short duration (<400 fs) at a wavelength of 1030 nm and having a pulse frequency of between 1 Hz and 10 kHz.” Page 10, paragraph 2 teaches “To obtain a better result, the frequency of the means of displacement of the laser beam 18 and the frequency of the laser ablation means 9 must be optimized.” Thus Donard teaches frequency of beam as a result effective variable that needs to be optimized.
The limitations “mixing and analyzing the sample” and “analyzing each of the plurality of analysis positions” refer to the material to be worked upon by the laser device. The courts have held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967). MPEP § 2115.
Additionally, the limitations “mixing and analyzing the sample” and “analyzing each of the plurality of analysis positions” refer to a process in which the laser device is intended to be used. MPEP 2173.05 (p) teaches “A claim to a device, apparatus, manufacture, or composition of matter may contain a reference to the process in which it is intended to be used without being objectionable under 35 U.S.C. 112(b) or pre- AIA  35 U.S.C. 112, second paragraph, so long as it is clear that the claim is directed to the product and not the process.”)
Regarding claim 4,
“An analysis apparatus comprising: a cell configured to house a sample;..and a spectrometer into which the sample that has been ablated and sent out from the cell is introduced, and which is configured to perform an analyses of the introduced sample by an inductively coupled plasma method.” (Donard teaches in Fig. 3 a direct analysis laser machine comprising an ablation enclosure 1 to hold sample 6. Here the enclosure corresponds to cell.
Page 13, paragraph 4 and Fig. 3 teaches “The analysis means 16 according to the invention may be a spectrometer of the mass spectrometer type”.
 Page 3, paragraph 4 teaches “A femtosecond laser coupling / ICPMS has been developed.” Thus Donard teaches a spectrometer that performs ICPMS wherein ICPMS is inductively coupled plasma mass spectroscopy.
“the laser ablation device according to claim 1, which is configured to ablate the sample;” (Similar scope to claim 1 and therefore rejected under the same argument.)
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donard and  Takahashi as applied to claim 1 above, and further in view of elm-chan.org/works/vlp/report_e.html, 2006 (hereafter X-Y scanner).
 “The laser ablation device according to claim 1, comprising the irradiation control means configured to, when driving the respective driving sources according to the analysis positions, drive the driving sources toward stop positions, and then perform driving in a reverse direction to a direction in which they move toward the stop positions when stopping them at the stop positions, thus to stop the respective mirrors at the stop positions.” (The claim is interpreted as irradiation control means control the position of galvano motors. 
Takahashi teaches “motors 23X and 23Y that rotate the reflective mirrors 22X and 22Y, respectively, to desired angles” in column 4, lines 6-7. Takahashi further teaches in column 4, lines 35-38 “The laser irradiation device controller 14 controls each of the motors 23X and 23Y that drive the galvano-scanner of the laser irradiation device 12”. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to replace the galvano scanner in Donard with  the two axes scanner as taught by Takahashi. One of ordinary skill in the art would have been motivated to do so because a galvano scanner “irradiates the workpiece W with a laser beam supplied from the laser oscillator 15 and changes the position of irradiation (i.e., the irradiation point) of the laser beam on the surface of the workpiece W as desired” as taught in column 3, lines 23-28 in Takahashi.
Alternatively, the claim is interpreted as the motor overshoots and oscillates while stopping.
X-Y scanner teaches open loop response of galvano motors in Fig. 3.

    PNG
    media_image6.png
    276
    1353
    media_image6.png
    Greyscale

Screenshot of X-Y scanner teaches open loop control
The open loop response overshoots and oscillates around the target position. It is implied that if the galvano motors will show this response if they have open loop control.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to control the galvano scanner in Donard with open loop control as taught in X-Y scanner. One of ordinary skill in the art would have been motivated to do so because “The open-loop galvo's shaft is held with a torsion-rod spring, the rotor moves to a position where balancing between generated torque of the rotor and restoring torque of the torsion-rod spring. This is same principle as traditional galvanometer. It can be controlled one-way, rotor moves to a position that proportional to the coil current” as taught in X-Y scanner. In general, open loop control systems are simple, and low cost.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341. The examiner can normally be reached Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA FERDOUSI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761